DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 08/30/21 has been entered. Claims 1 and 21-23 remain pending in the application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not a lockout mechanism” (generic placeholder coupled with the functional language “configured to block said firing system after said plurality of clips have been fired”) in claims 1 and 23, and “a lockout system” (generic placeholder coupled with the functional language “configured to block said firing system after said plurality of clips have been fired”) in claims 21 and 22.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 0056 discloses the lockout member can comprise a lockout plate 348.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pier et al. (US 5,695,502) in view of Whitfield et al. (US 2011/0208211), both cited in previous office action.
Regarding claim 1, an invention relating to surgical clip appliers, Pier discloses (Figs. 3A, 5, 6, 8) a clip applier (1) for clipping tissue, comprising: a rigid shaft (6)[Note, the clip applicator is preferably made form metal which is notoriously old and well-known in the art as being rigid]; a firing chamber [i.e. stop or on-deck position (40; Col. 6, lines 39-48)]; an end effector (14) extending from said rigid shaft, wherein said end effector comprises a crimping chamber (54); a first jaw (59); and a second jaw (59; Col. 7, line 19), wherein said first jaw and said second jaw partially define said crimping chamber (Fig. 11; Col. 7, lines 21-25); and a rotation joint (A, see annotated figure below) [Note, a joint is defined by Merriam-Webster as a place where two things or parts are joined] movably connecting said first jaw and said second jaw (Col. 7, lines 14-21); a magazine assembly (12), comprising: a housing (36); a storage chamber [i.e. clip path (26) before stop or on-deck position (Col. 6, lines 39-57)] defined in said housing; a plurality of clips (10) removably positioned within said storage chamber; and a biasing member (35) configured to sequentially bias said clips from said storage chamber into said firing chamber (Col. 6, lines 34-44); a reciprocating firing drive (22) configured to advance a clip positioned in said firing chamber into said crimping chamber (Col. 6, lines 44-47); and a lockout mechanism [as interpreted under 112, 6th paragraph, wherein Pier discloses a blocking plate (11)] configured to block said firing drive after said plurality of clips have been advanced into said crimping chamber [Note, the lock mechanism prevents operation of jaws which prevents advancement of connecting rod (8) preventing operation of the clip gripper of (24) of the firing drive (Col. 5, lines 66-67 & Col. Col. 6, lines 1-9, 53-62)]. However, Pier fails to disclose a single articulation joint configured to articulate both of said first jaw and said second jaw of said end effector together relative to a longitudinal axis of said rigid shaft.

    PNG
    media_image1.png
    186
    326
    media_image1.png
    Greyscale
 
In the same field of endeavor, which is surgical clip applier, Whitfield teaches (Figs. 1 & 16) a single articulation joint (310) configured to articulate both first and second jaws of an end effector (326) together relative to a longitudinal axis of a rigid shaft (300, 302, 320; Par. 0096-0097 & 0111)[Note, stainless steel is notoriously old and well-known in the art as being rigid, and the end effector is being moved relative to a longitudinal axis of the proximal portion (302) or the rigid shaft (300)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Pier to have an articulation joint configured to articulate both of said first jaw and said second jaw of said end effector together relative to a longitudinal axis of said rigid shaft. Doing so would improve the operation of the instrument for procedures performed remotely from an incision (Par. 0008), as taught by Whitfield.
Regarding claim 21, Pier discloses (Figs. 3A, 5, 6, 8) a surgical instrument system (1) for applying clips to tissue, said surgical instrument system comprising: a rigid shaft (6)[Note, the clip applicator is preferably made form metal which is notoriously old and well-known in the art as being rigid]; an end effector (14), comprising: a first jaw (59); and a second jaw (59; Col. 7, line 19); a firing chamber [i.e. stop or on-deck position (40; Col. 6, lines 39-48)]; a replaceable cartridge (12; Col. 4, line 63), comprising: a housing (36) comprising a storage chamber [i.e. clip path (26) before stop or on-deck position (Col. 6, lines 39-57)]; a plurality of clips (10) positioned in said storage chamber; and a biasing member (35) configured to sequentially bias said plurality of clips from said storage chamber into said th paragraph, wherein Pier discloses a blocking plate (11)] configured to block said firing system after said plurality of clips have been fired [Note, the lock mechanism prevents operation of jaws which prevents advancement of connecting rod (8) preventing operation of the clip gripper of (24) of the firing drive (Col. 5, lines 66-67 & Col. Col. 6, lines 1-9, 53-62)]. However, Pier fails to disclose an articulation system comprising a single articulation joint configured to articulate said first jaw and said second jaw of said end effector together in at least one direction relative to a longitudinal axis of said rigid shaft.
Whitfield teaches (Figs. 1 & 16) an articulation system comprising a single articulation joint (310) configured to articulate both first and second jaws of an end effector (326) together in at least one direction relative to a longitudinal axis of a rigid shaft (300, 302, 320; Par. 0096-0097 & 0111)[Note, stainless steel is notoriously old and well-known in the art as being rigid, and the end effector is being moved relative to a longitudinal axis of the proximal portion (302) or the rigid shaft (300)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Pier to have an articulation system comprising a single articulation joint configured to articulate said first jaw and said second jaw of said end effector together in at least one direction relative to a longitudinal axis of said rigid shaft. Doing so would improve the operation of the instrument for procedures performed remotely from an incision (Par. 0008), as taught by Whitfield.
Regarding claim 22, Pier discloses (Figs. 3A, 5, 6, 8) a surgical instrument (1) for applying clips to tissue, said surgical instrument comprising: a rigid shaft (6)[Note, the clip applicator is preferably made form metal which is notoriously old and well-known in the art as being rigid]; an end effector (14), comprising: a first jaw (59); and a second jaw (59; Col. 7, line 19); a firing chamber [i.e. stop or on-deck th paragraph, wherein Pier discloses a blocking plate (11)] configured to block said firing system once said plurality of clips have been fired [Note, the lock mechanism prevents operation of jaws which prevents advancement of connecting rod (8) preventing operation of the clip gripper of (24) of the firing drive (Col. 5, lines 66-67 & Col. Col. 6, lines 1-9, 53-62)]. However, Pier fails to teach an articulation system comprising a single articulation joint configured to articulate both jaws of said end effector together in at least one direction relative to a longitudinal axis of said rigid shaft.
Whitfield teaches (Figs. 1 & 16) an articulation system comprising a single articulation joint (310) configured to articulate both jaws of an end effector (326) together in at least one direction relative to a longitudinal axis of a rigid shaft (300, 302, 320; Par. 0096-0097 & 0111)[Note, stainless steel is notoriously old and well-known in the art as being rigid, and the end effector is being moved relative to a longitudinal axis of the proximal portion (302) or the rigid shaft (300)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Pier to have an articulation system comprising a single articulation joint configured to articulate both jaws of said end effector together in at least one direction relative to a longitudinal axis of said rigid shaft. Doing so would improve the operation of the instrument for procedures performed remotely from an incision (Par. 0008), as taught by Whitfield.
Regarding claim 23, Pier discloses (Figs. 3A, 5, 6, 8) a surgical instrument (1) for applying clips to tissue, said surgical instrument comprising: a rigid shaft (6)[Note, the clip applicator is preferably made form metal which is notoriously old and well-known in the art as being rigid]; an end effector (14), th paragraph, wherein Pier discloses a blocking plate (11)] configured to block said firing system once said plurality of clips have been fired [Note, the lock mechanism prevents operation of jaws which prevents advancement of connecting rod (8) preventing operation of the clip gripper of (24) of the firing drive (Col. 5, lines 66-67 & Col. Col. 6, lines 1-9, 53-62)]. However, Pier fails to disclose an articulation system comprising a single articulation joint configured to articulate said end effector in said closed position in at least one direction together relative to a longitudinal axis of said rigid shaft.
Whitfield teaches (Figs. 1 & 16) an articulation system comprising a single articulation joint (310) configured to articulate an end effector (326) in a closed position in at least one direction together relative to a longitudinal axis of a rigid shaft (300, 302, 320; Par. 0095-0097, 0111)[Note, stainless steel is notoriously old and well-known in the art as being rigid, and the end effector is being moved relative to a longitudinal axis of the proximal portion (302) or the rigid shaft (300)]. Note, there is nothing preventing the trigger (208; Fig. 3) from being actuated to close the end effector while the articulation dial (262; Fig. 3) is being rotated to articulate the end effector; hence articulation is capable while the end effector is in a closed position. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Pier to have an articulation system comprising a single articulation joint configured to articulate said end effector in said closed position in at least one direction together .
Response to Arguments
Applicant's arguments filed 03/30/21 have been fully considered but they are not persuasive. Applicant argues secondary prior art reference Whitfield does not teach a single articulation joint as detailed in claims, and one of ordinary skill in the art would not look to add the articulation joint of Whitfield to primary prior art reference Pier. Also, applicant asserts that Whitfield teaches away from a single articulation joint and Whitfield’s teaching would not permit Pier’s device to function properly in its intended manner (i.e. the teachings would affect the control and accuracy of Pier’s instrument). Examiner respectfully disagrees. 
As stated in the previous office actions response to arguments, Applicant does not structurally delineate the difference between their claimed single articulation joint and Whitfield’s neck assembly (310; Fig. 1), and Whitfield’s neck is configured to articulate said end effector in at least one direction together relative to a longitudinal axis of said rigid shaft as detailed in claim rejection above. Hence, given the broadest reasonable interpretation examiner interprets the neck assembly to be the single articulation joint. Furthermore, applicant’s claim language suggest the claimed single articulation joint can be one of many, as opposed to only a single articulation joint. Examiner suggest applicant amend claim to have an articulation system “consisting of only” a single articulation joint and provide disclosure support for said amendment. Also, Whitfield teaches the shaft assembly (300) of the clip applier may be formed from stainless steel (Par. 0096), and stainless steel is notoriously old and well-known in the art as being rigid. Also, Whitfield’s suggested modification is essentially an extension of the shaft that is placed between the Pier’s shaft (6) and handle (3; Fig. 1). The extension would not inhibit any functions being transferred from the handle to the end effector, hence Pier would be able to . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/TUAN V NGUYEN/Primary Examiner, Art Unit 3771